Citation Nr: 1642019	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-22 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for dyslipidemia.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for hypertension, to include as secondary to IHD.

5. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENATION

Appellant represented by: Appellant as Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970.

This appeal comes before the Board of Veterans Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and from October 2011 and May 2012 rating decisions of the RO in Detroit, Michigan. Jurisdiction of all of the issues on appeal before the Board is now with the RO in Detroit, Michigan.

In August 2016, the Veteran testified at a video conference hearing at the RO in Detroit, Michigan, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC. A transcript of the hearing is of record. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Veteran has raised the argument that the May 2011 rating decision contains clear, unmistakable error (CUE) in regard to the issues of entitlement to service connection for a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine; entitlement to service connection for dyslipidemia; and entitlement to service connection for a bilateral hearing loss disability. See, e.g., April 2012 Congressional; August 2016 video conference hearing transcript. However, CUE only applies to previous determinations that are final and binding. 38 U.S.C.A. § 5109A (West 2014); 38 U.S.C.A. § 3.105 (a). Because the May 2011 decision is presently on appeal and is not final, CUE does not apply here.

The Board notes that in a November 2010 rating decision, the RO granted service connection for ischemic heart disease (IHD) and assigned a 10 percent disability rating, effective February 18, 2010. In a December 2010 Statement in Support of Claim, the Veteran stated that he filed a Notice of Disagreement (NOD) as to the November 2010 decision, and requested an increased rating of 30 percent disabling. Accordingly, in a May 2012 rating decision, the RO granted an increased rating of 30 percent for the Veteran's service-connected IHD, effective February 18, 2010. Therefore, the Veteran's claim for an increased rating of 30 percent for his service-connected IHD was granted in full. In November 2012, the Veteran filed another claim for an increased rating of his service-connected IHD; and in a December 2013 rating decision, the RO granted an increased rating of 100 percent, effective November 28, 2012. As a rating of 100 percent is the maximum benefit, the Board notes that the Veteran's claim for an increased rating of his service-connected IHD has been granted in full. Thus, the issue of entitlement to an increased rating of service-connected IHD is not currently on appeal before the Board.

The issues of entitlement to service connection for hypertension, to include as secondary to IHD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2016 written Statement in Support of Claim, the Veteran requested to withdraw his appeal concerning entitlement to service connection for a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine.

2. Dyslipidemia is a laboratory finding, not a disability due to disease or injury; an underlying disease or injury is not identified.

3. The Veteran had excessive noise exposure during service.

4. The Veteran is competent to report having experienced hearing loss since service, and credibly reported such hearing loss.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of his claim for entitlement to a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Dyslipidemia is not a disease or injury that was incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3. A bilateral hearing loss disability was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of entitlement to service connection for a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In this case, in August 2016, the Veteran filed a written Statement in Support of Claim, which requests the withdrawal of the Notice of Disagreement (NOD) as to the issue of entitlement to service connection for a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine. Having withdrawn his NOD filed in October 2011, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the Board does not have jurisdiction to review this appeal and this matter is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). The claim of service connection for a bilateral hearing loss disability has been considered with respect to VA's duties to notify and assist. Given that the Board is granting service connection for a bilateral hearing loss disability, no conceivable prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As for the issue of entitlement to service connection for dyslipidemia, an analysis of the VA's duties to notify and assist must be completed. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in an August 2010 letter. Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records and post-service treatment records. The Board acknowledges that the record does not contain a medical opinion addressing the etiology of the Veteran's dyslipidemia. However, as will be discussed below, there is no indication that the Veteran has a current disability for VA compensation purposes. Accordingly, VA is not required to obtain an examination or medical opinion. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

III. Entitlement to service connection for dyslipidemia.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999). For chronic diseases listed in 38 C.F.R. § 3.309 (a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran contends that his dyslipidemia is related to service. Service treatment records are silent to dyslipidemia. However, private treatment records indicate a current diagnosis of dyslipidemia. Specifically, a July 2009 private treatment record from V. C., D.O; November 2009 and February 2010 private treatment records from M. D., D.O, F.A.C.C.; and a September 2010 private treatment record from E. S. L., D.O., show a diagnosis and treatment for dyslipidemia. 

However, under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's diagnosis of dyslipidemia only represent laboratory findings, and not an actual disability for which VA compensation benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 1996). As dyslipidemia is not a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented a valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

To the extent that the Veteran contends that his dyslipidemia is related to or secondary to his service-connected disabilities, to include diabetes mellitus type II; ISH (also claimed as coronary artery disease); and diabetic nephropathy associated with diabetes mellitus type II, service connection for such disabilities have been adjudicated and granted separately. Moreover, to the extent that the Veteran contends that his dyslipidemia is related to his claim for service connection for hypertension, the issue of hypertension is remanded herein and is to be adjudicated separately. Therefore, the record does not identify or suggest, and the Veteran has not alleged, another underlying disease (other than hypertension) to which the dyslipidemia may be related. 

Given that dyslipidemia is not a "disability" for VA compensation benefits purposes, the claim of service connection for dyslipidemia must be denied.

IV. Entitlement to service connection for a bilateral hearing loss disability.

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. For the reasons stated below, the Board finds that service connection for a bilateral hearing loss disability is warranted.

As required under the first prong of Shedden, the Veteran has a current bilateral hearing loss disability.

Medical diagnosis of hearing loss disability is measured with a numerical criteria as defined by pertinent VA regulation. With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Of record is a February 2010 private audiological examination. The Veteran's auditory puretone thresholds measured as follows for both ears:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
45
55
70
RIGHT
25
40
50
--
55

The Veteran's February 2010 private examination also returned a word recognition score of 100 percent for the left ear and 96 percent for the right ear. Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran's February 2010 examination results indicate that he meets the criteria for bilateral hearing loss disability. The Veteran's left ear meets the criteria for hearing loss disability for VA purposes, because the auditory threshold for the frequencies of 2000-4000 Hertz measure greater than 40 decibels and the Veteran's results indicate more than 26 decibels for four frequencies (1000-4000 Hz). 

As to the Veteran's right ear, the criteria for hearing loss disability for VA purposes are met. The auditory threshold for the frequencies of 1000-4000 Hertz measure 40 decibels or greater and the Veteran's results indicate more than 26 decibels for three frequencies (1000, 2000, and 4000 Hz).

Thus, given the criteria set forth in 38 C.F.R. § 3.385, the Veteran's February 2010 private examination results demonstrate bilateral hearing loss. 

Moreover, a VA audiological exam was conducted in September 2010. The Veteran's auditory puretone thresholds measured as follows for both ears:







HERTZ



500
1000
2000
3000
4000
LEFT
20
30
45
55
60
RIGHT
25
40
50
65
65

The Veteran's September 2010 VA examination also returned a speech recognition score of 80 percent for the left ear's Maryland CNC Test and 80 percent for the right ear's Maryland CNC Test. The examiner concluded that for both the right, "the hearing is within normal limits through 500 Hertz, sloping to a mild severe sensorineural hearing loss (1000-8000 Hz);" and for the left ear, "the hearing is within normal limits through 500 Hertz, sloping to a mild to moderately-severe sensorineural hearing loss (1000-8000 Hz)."

Given the criteria set forth in 38 C.F.R. § 3.385, the Veteran's September 2010 examination results indicate that he meets the criteria for bilateral hearing loss disability. The Veteran's left ear meets the criteria for hearing loss disability for VA purposes, because the auditory threshold for the frequencies of 2000-4000 Hertz measure greater than 40 decibels, the Veteran's results indicate more than 26 decibels for four frequencies (1000-4000 Hz), and the result of the Maryland CNC Test is below 94 percent.

Similarly, the Veteran's right ear meets the criteria for hearing loss disability for VA purposes. The auditory threshold for the frequencies of 1000-4000 Hertz measure 40 decibels or greater, the Veteran's results indicate more than 26 decibels for four frequencies (1000-4000 Hz), and the result of the Maryland CNC Test is below 94 percent.

Thus, given the criteria set forth in 38 C.F.R. § 3.385, the Veteran's September 2010 examination results demonstrate bilateral hearing loss. Therefore, considering the medical evidence of record, to include the September 2010 and February 2010 audiological examinations, the Board finds that the first prong for Shedden has been met. 

As to the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, the Board finds the Veteran to be a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. 

The Veteran contends that his hearing loss began in service. The Veteran asserts that he was exposed to acoustic trauma in-service and that he suffered a severe ear infection while in service. See August 2012 Decision Review Officer (DRO) hearing transcript.

First the Board notes that the Veteran's service treatment records indicate an ear infection in November 1967. Second, as explained below, the Board concedes acoustic trauma in service.

At the August 2016 video conference hearing, the Veteran testified that although his MOS was photo interpreter, he was not used in that capacity during his entire tour in Vietnam. Instead, he was part of the TET Offenses that began in January 1968, and in July 1968, he was deployed as part of the "3rd Brigard, 82nd Airborne Division to Vietnam" and "518th Military Intelligence Detachment." The Veteran asserts that instead of being used as a photo interpreter, he was used as an "aerial observer and gunner in the backseat of the Army's L-19 0-1 Bird Dog." The Veteran testified that he was required to participate in "regular and frequent aerial flights as a noncrew member." The Veteran asserts that he "engaged and was engaged by the enemy numerous times." Specifically, the Veteran testified as to the following: "From July 1968 through September 1968, I flew with the 220th Reconnaissance Airplane Company, the Catkillers. This was out of Phu Bai and their 2nd Platoon. From October 1968 through May 1969, I flew with the Air Forces Dubai Fax out of Tan Son Nhut after the 82nd was moved to Tricor." See also See August 2012 Decision Review Officer (DRO) hearing transcript; July 2010 Statement in Support of Claim; October 2011 Statement in Support of Claim.

The Veteran contends that his hearing loss was due in part to the firing of his weapon on reconnaissance missions. At the August 2016 video hearing conference, the Veteran pointed out that he has a photo of him wearing a white flight helmet, which was what he was issued in service. However, the Veteran further testified that while engaging the enemy as a gunner, he removed his helmet in order to stick his head out of the window for a better field of fire. Therefore, the Veteran noted that "[t]he result was I had no hearing protection and I was firing my weapon right next to my left ear. The noise level of these engagements in a confined space was extreme and well above 85 decibels."

The Veteran's DD-214 shows that the Veteran served as an image interpreter, and that he received a Vietnam Service Medal with 3 Bronze Service Stars, a Republic of Vietnam Campaign Medal, a National Defense Service Medal, an Army Commendation Medal with Oak Leaf Cluter, an Aircraft Crewman Badge, and a Sharpshooter (Rifle). The Veteran's military personnel records also indicate that the Veteran was designated as part of the TET Offensive and as part of the Vietnam Counteroffensive. Therefore, the Board finds that the Veteran's assertions are corroborated by his military personnel records, and the Board finds the Veteran to be both a credible and competent historian of his experiences and associated acoustic trauma in service. See id., 492 F.3d at 1377. Thus, based on his military occupational specialty and reports of loud noise exposure, the Board finds that the Veteran's contentions regarding his in service noise exposure are consistent with the circumstances of his service 38USCA §1154(a) (West 2002). As a result, the Board concedes in-service noise exposure. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Given the evidence of record, the Board finds that the second prong of Shedden, in-service incurrence or aggravation of a disease or injury, is satisfied.

Addressing the third prong of Shedden, nexus between the current disability and the in-service incurrence, to include the conceded in-service noise exposure, the Board considers the service treatment records, the VA medical examination opinion, and the lay testimonies provided in the record.

The Veteran was given an audiogram pre-induction in June 1967, with results in ASA standards. The September 2010 VA examiner analyzed these results, and concluded that the Veteran measured within the normal range of hearing sensitivity bilaterally. Upon separation, the Veteran was afforded a discharge audiological examination in May 1970, which the September 2010 VA examiner analyzed, and also concluded that the Veteran measured within the normal range of hearing sensitivity bilaterally. Other than the in-service notation of an ear infection in November 1967, the Veteran's service treatment records do not contain any additional notations regarding his hearing or ears.

The claims file contains a medical opinion from private physician, Dr. R. E. B., which states the following: "Given his significant history of noise exposure, it is very likely that his hearing loss dates back to the time he was in Vietnam and exposed to airplane engines, small arms and rocket fire."

However, the September 2010 VA examiner opined that "the Veteran's current hearing loss is less likely as not due to noise exposure in service." The examiner supported his opinion with the rationale that the Veteran's discharge audiological evaluation revealed normal hearing bilaterally.

Although the VA opinion of record is not favorable to the Veteran, the examiner relied primarily on the lack of in-service evidence of hearing loss. The Board is reminded that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Board recognizes that the VA examiner did not address the assertions of continuity of symptomatology of the Veteran's hearing loss. While the presumption of service connection does not apply in this case because there is no evidence of manifestation within one year of service, service connection for the recognized chronic disease can be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, there is evidence of continuity of symptomatology since service. See 38 C.F.R. § 3.307(a)(3); 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Although the Veteran first filed a claim for service connection for bilateral hearing loss in 2000, the Veteran has consistently asserted that he has experienced a decrease in his hearing since service, and that he filed his claim as he learned more about the process and as his hearing continued to worsen. See August 2016 video conference hearing transcript. At the August 2012 DRO hearing, the Veteran asserted that his ringing in the ears began in Vietnam, and that he believes his hearing loss also started to decline at that time. Similarly, at the August 2016 video conference hearing, the Veteran testified that soon after he returned home from service he noticed that he had trouble hearing. He gave the example that he would turn on the turn signal when driving his car and would forget to turn it off. Although the activated turn signal would continue to make the clicking noise, he could not hear it and the signal would remain on.

Moreover, in addition to the Veteran's continued complaints of hearing loss, is an October 2010 lay statement from the Veteran's wife, N. A. H.. In the October 2010 statement, N. A. H. asserts that she married the Veteran in August 1994, and that "it was immediately apparent to [her] that [her] husband was suffering a serious hearing loss at the time; i.e., he would need the volume on the television much louder than a person with normal hearing. Further, he could not hear or understand [her] when [they] were talking from different rooms." N.A.H. also noted that the Veteran "would often complain to [her] that he was having difficulty hearing witnesses and judges while he was in the courtroom."

The Board finds the lay statements of record to be credible and competent evidence of continuity of symptomatology. Thus, following a review of the medical and lay evidence of record, the Board finds the evidence to be of at least equal weight, and resolves all reasonable doubt as to nexus in the Veteran's favor. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. Therefore, recognizing that continuity of symptomatology requires the chronic disease to have manifested in service, and resolving reasonable doubt in the Veteran's favor, the Board finds a nexus between the Veteran's current hearing disability and his in-service experience. See 38 C.F.R. §§ 3.303(b), 3.309; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.

Accordingly, the Board recognizes the Veteran's current bilateral hearing loss disability and resolves reasonable doubt in the Veteran's favor to find that the evidence supports a grant of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Entitlement to service connection for a lumbosacral spine strain, to include degenerative arthritis of the lumbar spine, is dismissed.

Entitlement to service connection for dyslipidemia is denied.

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

After a review of the record, the Board finds that the issues of entitlement to service connection for hypertension, to include as secondary to IHD, and entitlement to a TDIU, must be remanded for further development in accordance with VA's duty to assist and notify. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Board will address each issue individually below.



I. Entitlement to service connection for hypertension, to include as secondary to IHD.

A rating decision dated May 2012 denied service connection for hypertension. However, in March 2013, the Veteran filed an NOD of the denial of his claim for service connection for hypertension in the May 2012 rating decision. The Veteran's March 2013 NOD included a request to participate in any informal conference or hearing with the DRO. In a May 2016 Deferred Rating Decision, the RO noted that due to the government shutdown the Veteran's informal hearings on the issues of entitlement to service connection for hypertension, a TDIU, dyslipidemia, and a back condition, were going to be rescheduled. Accordingly, the Veteran was afforded an informal conference before the RO in August 2016. 

Although the RO has furnished a Statement of the Case (SOC) concerning the issues of entitlement to a TDIU, dyslipidemia, and a lumbosacral spine strain, the RO has not yet issued an SOC addressing the issue of entitlement to service connection for hypertension, to include as secondary to IHD. Therefore, the Board must remand this issue for the RO to issue an SOC and to provide the Appellant and his representative an opportunity to perfect an appeal. Manlicon v. West, 12 Vet. App. 238 (1999). 

II. Entitlement to a TDIU.

The Board remands the issue of entitlement to a TDIU. The Veteran contends that he is unable to continue working as a lawyer as a result of his many service-connected disabilities. See September 2010 Affidavit; October 2010 Affidavit. A remand is necessary for this issue to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Primarily, the Board notes that the Veteran has not been provided with a VA Form 2 1-8940, and on remand, directs the RO to furnish such and appropriately develop the claim for entitlement to a TDIU.

Additionally, the Board remands this matter for adjudication. The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. Generally, to be eligible for TDIU, if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For these purposes, when determining whether there is one 60 percent disability, or one 40 percent disability in combination, the following will be considered as a single disability, as pertinent to his case: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; or (4) multiple injuries incurred in action. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

However, even when the Veteran does not meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). The Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001). 

In the present case, the Veteran is service-connected for the following: IHD at 30 percent disabling from February 18, 2010, and at 100 percent disabling from November 28, 2012; diabetes mellitus type II at 20 percent disabling from February 18, 2010; tinnitus at 10 percent disabling from February 18, 2010; diabetic nephropathy associated with diabetes mellitus type II at 0 percent disabling from February 18, 2010; tinea corporis at 0 percent disabling from February 18, 2010; and erectile dysfunction associated with diabetes mellitus type II at 0 percent disabling from March 19, 2013. In addition, service connection has just been granted for bilateral hearing loss disability for which a disability rating has yet to be assigned.  The Veteran has also been granted entitlement to special monthly compensation under 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ from March 19, 2013. The Veteran's combined evaluation for compensation is rated at 50 percent from February 18, 2010, and 100 percent from November 28, 2012. 

As such, for the period prior to November 28, 2012, the Veteran does not meet the schedular criteria for an award of a TDIU benefits under 38 C.F.R. § 4.16. However, the issue of entitlement to service connection hypertension has been remanded herein, and the issue of entitlement to service connection for bilateral hearing loss disability has been granted herein. Thus, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for hypertension, and the assignment of a disability rating for the service-connected a bilateral hearing loss disability. Therefore, the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). If, after development, the Veteran does not meet the threshold criteria for TDIU for the period prior to November 28, 2012, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

Concerning the period on and after November 28, 2012, the RO, in a November 2013 rating decision, the RO found the issue to be moot as a result of the Veteran's 100 percent rating. However, the Board notes that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). Therefore, the total schedular rating does not render the TDIU issue moot, and the Board finds that this appeal includes the matter of considering entitlement to a TDIU including as predicated upon any single pertinent disability during the appeal periods for which neither a TDIU nor SMC under 38 C.F.R. § 3.350 (i) has been awarded (with such consideration contemplating the holding in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 2 1-8940 in connection with the claim for entitlement to TDIU, and request that he provide the requisite information. Thereafter, conduct any development deemed necessary.

2. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, evaluate the evidence of record, and issue an SOC to the Veteran regarding entitlement to service connection for hypertension, to include as secondary to IHD. The Appellant is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302(b) (2015).

4. After adjudication of the issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU for the period prior to November 28, 2012, if appropriate. For the period on and after November 28, 2012, the RO is directed to consider entitlement to a TDIU including as predicated upon any single pertinent disability during the appeal periods for which neither a TDIU nor SMC under 38 C.F.R. § 3.350 (i) has been awarded (with such consideration contemplating the holding in Bradley, 22 Vet. App. at 293-94 .

If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


